      Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



    TENA DANOS, et al.                                                CIVIL ACTION
    VERSUS                                                            NO: 20-00847
    HUNTINGTON INGALLS                                                SECTION: T (1)
    INCORPORATED, et al.


                                              ORDER

        Before the Court is a motion to remand to state court filed by Plaintiffs Tena Danos, Disia

Danos, and Keela Thibodeaux (hereafter, “Plaintiffs”). 1 Defendants, the Avondale Interests, have

filed an opposition. 2 Plaintiffs filed a reply in support of their motion.3 With leave of Court,

Defendants filed a sur-reply.4 For the reasons set forth below, the Plaintiffs’ motion to remand is

DENIED.

                            FACTS AND PROCEDURAL HISTORY

        On August 23, 2018, Plaintiffs filed suit in state court against multiple defendants, alleging

that Decedent, Mr. James Joseph Danos, contracted and died from mesothelioma as a result of his

occupational exposure to asbestos at Avondale Shipyards, and secondary bystander exposure to

asbestos at or around his home in Marrero, Louisiana. 5 Plaintiffs have explicitly limited their

claims against the Avondale Interests to those sounding in negligence based on Avondale’s failure




1
  R. Doc. 14.
2
  R. Doc. 32. Huntington Ingalls Incorporated (“Avondale”), Albert L. Bossier, Jr., and Lamorak
Insurance Company (collectively hereafter “the Avondale Interests”).
3
  R. Doc. 37.
4
  R. Doc. 41.
5
  R. Doc. 1-2.
                                                1
        Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 2 of 8




to adopt adequate asbestos safety measures that would have prevented the injuries on which their

petition is premised. 6 On March 11, 2020, the Avondale Interests removed this case to federal

court under 28 U.S.C. § 1442(a)(1), the Federal Officer Removal Statute. 7

                                         LAW and ANALYSIS

          Generally, a defendant may remove a civil state court action to federal court if the federal

court has original jurisdiction over the action.8 The burden is on the removing party to show “that

federal jurisdiction exists and that removal was proper.”9 When determining whether federal

jurisdiction exists, courts consider “the claims in the state court petition as they existed at the time

of removal.” 10

          Section 1442(a)(1) makes removable a civil action commenced in a state court against

“[t]he United States or any agency thereof or any officer (or any person acting under that officer)

of the United States or of any agency thereof, in an official or individual capacity, for or relating

to any act under color of such office[.]”11 “[T]he right of removal...is made absolute whenever a



6
    R. Doc. 1-2, p. 4.
7
    28 U.S.C. § 1442(a)(1) provides as follows:
       (a) A civil action or criminal prosecution that is commenced in a State court and that is
       against or directed to any of the following may be removed by them to the district court
       of the United States for the district and division embracing the place wherein it is pending:

          (1) The United States or any agency thereof or any officer (or any person acting
              under that officer) of the United States or of any agency thereof, in an official
              or individual capacity, for or relating to any act under color of such office or on
              account of any right, title or authority claimed under any Act of Congress for
              the apprehension or punishment of criminals or the collection of the revenue.
8
  28 U.S.C. § 1441.
9
  Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (quoting Manguno v.
Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002)).
10
   Manguno, 276 F.3d at 723.
11
   28 U.S.C. § 1442(a)(1), note 8, supra.
                                                2
      Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 3 of 8




suit in a state court is for any act ‘under color’ of federal office, regardless of whether the suit

could originally have been brought in a federal court.”12 Only a “colorable defense” under federal

law is necessary to avoid remand, because one “need not win his case before he can have it

removed.” 13 “This policy should not be frustrated by a narrow, grudging interpretation of §

1442(a)(1).” It is well-settled that the federal officer removal statute must be liberally construed,

“resolving any factual disputes in favor of federal jurisdiction.” 14

       Of relevance to the issues presented in the motion to remand, on February 24, 2020, the

Fifth Circuit en banc overruled precedent imposing “a ‘causal nexus’ test after Congress amended

section 1442(a)” in 2011, and clarified the standard required for a government contractor to remove

a case pursuant to the federal officer removal statute as follows:

               [T]o remove under section 1442(a), a defendant must show (1) it has
       asserted a colorable federal defense, (2) it is a “person” within the meaning of the
       statute, (3) that has acted pursuant to a federal officer’s directions, and (4) the
       charged conduct is connected or associated with an act pursuant to a federal
       officer’s directions. 15
       Within 30 days of the Fifth Circuit’s ruling, on March 11, 2020, Avondale removed this

action to the federal court. 16 Avondale asserts its Notice of Removal is timely because it was filed

within thirty (30) days of Avondale’s receipt of the copy of the Fifth Circuit’s en banc order in

Latiolais on February 24, 2020, which they maintain is the first “other paper” the Avondale




12
   Willingham v. Morgan, 395 U.S. 402, 406 (1969).
13
   Id. at 407.
14
   Breaux v. Gulf Stream Coach, Inc., No. Civ. A. 08-893, 2009 WL 152109, p. 2 (E.D. La. Jan.
21, 2009) (citing Louisiana v. Sparks, 978 F.2d 226 (5th Cir. 1992)); see also Landreaux v.
Huntington Ingalls, Inc., No. Civ. A. 20-1208, 2021 WL 973616 (E.D. La. 3/16/2021).
15
   Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir, 2020), (internal quotation
marks omitted).
16
   R. Doc. 1.
                                                  3
      Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 4 of 8




Interests received making Plaintiffs’ negligence suit removable to federal court. 17 Avondale cited

28 U.S.C. § 1446(b)(3) and Green v. R.J. Reynolds Tobacco Co., 274 F.3d 263, 266-68 (5th Cir.

2001).

         In their motion to remand, Plaintiffs assert this Court should remand the action to their

chosen venue because (1) the Avondale Interests waived whatever right to remand they may once

have had; (2) the Avondale Interests’ excuse for failing to remove the action before the en banc

decision Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir, 2020) ,is demonstrably false;

(3) even if it were not, the en banc decision is not “other paper” that would create a legitimate

basis for the removal of this action; and (4) it is no “order” under Section 1446 (b)(3). 18 They point

out that Avondale attempted to remove dozens of similar cases prior to the Latiolais decision.

         1. Federal Officer Removal

         There is no real dispute, despite Plaintiffs’ arguments in their reply, that under the test

announced in Latiolais, this case is removable under Section 1442(a). The Avondale Interests have

raised a number of affirmative defenses to Plaintiffs’ claims, including, but not limited to: (1)

government contractor immunity under Boyle v. United Technologies Corp., 487 U.S. 500 (1988);

(2) derivative sovereign immunity under Yearsley v. W.A. Ross Construction Co., 309 U.S. 18

(1940); and (3) immunity under the Longshore and Harbor Workers’ Compensation Act (33 U.S.C.

§§ 901, et seq.). 19 “[A]n asserted defense is colorable unless it is ‘immaterial and made solely for

the purpose of obtaining jurisdiction’ or ‘wholly insubstantial and frivolous.”20



17
   Id., p. 4.
18
   R. Doc. 14-1.
19
   R. Doc. 1.
20
   Latiolais, 951 F.3d at 297 (quoting Zeringue v. Crane Co., 846 F.3d 785, 790 (5th Cir. 2017),
otherwise overruled by Latiolais).
                                                4
      Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 5 of 8




        The Avondale Interests are persons under Section 1442. Further, Avondale asserts it was

constructing Destroyer Escorts pursuant to contracts with the United States Navy. It argues that

this satisfies the “acting under a federal officer’s instructions” prong. Avondale also submits that

Plaintiffs’ negligence claims “relate to Avondale’s actions under color of federal office” because

the alleged negligence is connected to Avondale’s installation and use of asbestos materials while

constructing the federal vessels. It is well-settled in this district that Avondale has sufficiently

asserted a colorable defense that is not wholly insubstantial or frivolous. 21 Accordingly, this Court

finds that the Latiolais test has been satisfied.

        2. Timeliness of Removal

        The determinative issue here is whether Avondale’s removal was timely. Removal under

§1442(a)(1) is subject to the time limits set forth in 28 U.S.C. §1446(b).22 Generally, a defendant

must file the notice of removal within 30 days of receiving “a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.”23 If the initial pleading

is not removable, “a notice of removal may be filed within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become removable.” 24 “‘[T]he

information supporting removal in a copy of an amended pleading, motion, order or other paper’

under § 1446(b)(3) ‘must be unequivocally clear and certain to start the time limit running.’” 25



21
   E.g., Landreaux v. Huntington Ingalls, Inc., No. 20-1208, 2021 WL 973616 (E.D. La. March
16, 2021).
22
   See Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 607 (5th Cir. 2018).
23
   28 U.S.C. §1446(b)(1).
24
   Id. §1446(b)(3).
25
   Morgan, 879 F.3d at 608–09 (quoting Bosky v. Kroger Texas, LP, 288 F.3d 208, 211 (5th Cir.
2002)) (alteration in original, footnote omitted).
                                                   5
      Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 6 of 8




        Plaintiffs argue that the Avondale Interests waived whatever right to removal they may

once have had by failing to remove this case in 2018, when they received citation of the petition,

and then through their subsequent actions in the state forum. 26 Plaintiffs next argue that the

Avondale Interests’ excuse for failing to remove the action timely is demonstrably false and

revealing of a forfeiture of their ability to remove this action. 27 Plaintiffs contend that, even if the

Avondale Interests did not waive or forfeit their ability to remove long before their removal action,

the Latiolais en banc decision by the Fifth Circuit Court of Appeals decision is not the “other

paper” Avondale Interests need it to be to create a legitimate basis for the removal, nor is it an

“order” under 28 U.S.C. § 1446(b)(3).28

        Courts have held that “court decisions in unrelated cases not to constitute ‘orders’ or ‘other

papers’ under § 1446(b) and not to be grounds for removal.” 29 In Green, however, the Fifth Circuit

recognized a narrow exception to this rule, holding that an opinion in another case can be an

“order” for purposes of §1446(b) removal when it involves the same defendants, a similar factual

situation, and the resolution of a similar legal issue that has the effect of making the case

removable. 30 The plaintiffs in Green had sued several tobacco manufacturers and a grocery store

for wrongful death, alleging state law theories of recovery related to the dangerousness and

addictive nature of cigarettes and the cigarette manufacturers’ failure to warn. 31 In their first

removal attempt, the cigarette manufacturers asserted diversity jurisdiction and argued that the




26
   R. Doc. 14-1.
27
   Id.
28
   Id.
29
   Green v. R.J. Reynolds Tobacco Co., 274 F.3d 263, 266 (5th Cir. 2001).
30
   Id. at 267-68.
31
   Id. at 264-65.
                                              6
     Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 7 of 8




grocery store was fraudulently joined because § 82.004 of the Texas Products Liability precluded

all claims against the store.32 The district court rejected the argument and remanded the case. 33

       Thereafter, the Fifth Circuit decided a different case where the cigarette manufacturers

were also defendants and held that §82.004 precluded all products liability claims arising from the

use of tobacco unless the claimant met the statutory requirements of having begun using tobacco

as a minor. 34 The Green defendants removed a second time, citing the Sanchez decision. 35

       In deciding Green, the Fifth Circuit relied on Doe v. American Red Cross, where the Third

Circuit Court of Appeals interpreted a decision in another case as an “order” for purposes of

§1446(b)(3) where the other case involved the same defendant and “tracked the factual scenario

of the challenged removal” before it. 36 The Third Circuit in Doe made clear that the cases were

“sufficiently related” because “the order in the [other] case came from a court superior in the same

judicial hierarchy, was directed at a particular defendant and expressly authorized that same

defendant to remove an action against it in another case involving similar facts and legal issues.” 37

In Green, the Fifth Circuit explained that “[a]lthough Sanchez did not explicitly discuss removal,

the effect of the decision in Sanchez has a similar effect on our case as the S.G. decision had on

American Red Cross, i.e. that these defendants cannot be sued under Texas law.” 38 The Fifth

Circuit found Sanchez sufficiently similar to Green such that it qualified as an “order” under

§1446(b) because the defendants were the same and the cases involved a similar factual situation



32
   Id. at 265.
33
   Id.
34
   Sanchez v. Liggett & Myers, Inc., 187 F.3d 486, 490–91 (5th Cir. 1999).
35
   274 F.3d at 265.
36
   14 F.3d 196, 202 (3d Cir. 1993).
37
   Id. at 203.
38
   Id. at 268.
                                                7
      Case 2:20-cv-00847-GGG-JVM Document 165 Filed 03/31/21 Page 8 of 8




and a similar legal conclusion that §82.004 precluded most products liability actions related to

cigarette use. 39 Thus, the Fifth Circuit held that removal was proper. 40

       This Court finds that all of the Green factors have been satisfied. Avondale was a defendant

in the Latiolais case. Like this case, Latiolais involved the negligence claims of a former Avondale

Employee alleging he was exposed to asbestos while working for Avondale on Navy vessels.

Latiolais also involved the same issue as presented here, the removability of the Plaintiff’s claims

against Avondale under the federal officer removal statute. The Court’s finding is supported by

numerous cases in this district that have reached the same result. See, e.g., Hulin v. Huntington

Ingalls, Inc., No. CV 20-924, 2020 WL 3072187, at *2 (E.D. La. June 10, 2020); Francis v. ITG

Brands LLC, No. CV 20-997, 2020 WL 2832538, at *3 (E.D. La. June 1, 2020); Broussard v.

Huntington Ingalls, Inc., No. CIV 20-836, ECF # 21, at 7 (May 27, 2020); Bourgeois v. Huntington

Ingalls Inc., No. CV 20-1002, 2020 WL 2488026, at *4 (E.D. La. May 14, 2020).

       For these reasons, the Court finds Defendants timely removed this case to federal court and

have asserted a federal defense that is not wholly insubstantial and frivolous. Thus, Defendants

have sufficiently established the conditions for federal officer removal under Section 1442(a).

       IT IS ORDERED that Plaintiffs’ motion to remand41 is DENIED.

       New Orleans, Louisiana, this 31st day of March 2021.




                                                         GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE



39
   Id.
40
   Id.
41
   R. Doc. 61.
                                                  8
